
	

114 S2682 IS: Territories Relief Act
U.S. Senate
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2682
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2016
			Mrs. Gillibrand (for herself, Ms. Warren, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide territories of the United States with bankruptcy protection.
	
	
		1.Short title
 This Act may be cited as the Territories Relief Act.
		2.Adjustments of debts of a territory or a municipality of a territory
 (a)DefinitionsIn this Act— (1)the term municipality includes any political subdivision, public agency, or instrumentality of a territory; and
 (2)the term territory means the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or the United States Virgin Islands.
 (b)Adjustments of debtsA territory or a municipality of a territory may file a petition with bankruptcy court for the judicial district in which the territory or municipality is located to effect a plan to adjust the debts of the territory or the municipality.
 (c)Designation of bankruptcy judgeThe chief judge of the court of appeals for the circuit embracing the district in which the case is commenced shall designate the bankruptcy judge to conduct the case.
 (d)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of the Treasury shall, in consultation with the Governors of the territories, promulgate regulations carrying out this Act.
